DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/23/2021 has been entered.
Claims 1, 5, 15, 18-20, 26-29, 37, and 38 are pending.
All prior rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicants’ amendment and/or arguments filed 04/23/2021.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 15, 18-20 and 26-29 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons of record and the following.
According to Applicant’s Remarks filed 04/23/2021, the claims have been amended in view of the PTAB Decision of 02/22/2021:
Noting that the claimed method was directed to "inhibiting degeneration of an extracellular matrix of a nucleus pulposus of an intervertebral disc having a degenerating nucleus pulposus and an annulus fibrosus in a patient in need thereof," the PTAB agreed with the Office that the specification does not teach that mesenchymal stem cells would produce the result of inhibiting degeneration of an extracellular matrix, as required by Applicant's claim 1, when administered in the absence of a high specificity cytokine antagonist (HSCA) (see Decision, pages 5 and 6). 

Independent claim 1, from which claims 5, 15, 26, 27 and 37 depend, has now been amended to be directed to a method of repairing an extracellular matrix of a nucleus pulposus of an intervertebral disc, comprising transdiscally administering into the degenerating nucleus pulposus an effective amount of a formulation comprising viable allogenic mesenchymal stem cells. Independent claim 18, from which claims 19, 20, 28, 29 and 38 depend, has now been amended to be directed to a method of repairing a degenerating intervertebral disc in a patient having degenerative disc disease, comprising injecting into the degenerating intervertebral disc in the patient an effective amount of a formulation comprising viable allogenic mesenchymal stem cells. 

Thus, Applicants essentially argue that the amended claims meet the written description requirement because the amended claims align the intended outcomes set forth in the preambles with the outcomes the specification teaches for the administration of mesenchymal stem cells. It is maintained, however, that the previous claims were not rejected as new matter merely because they recited that MSCs should inhibit degeneration or reduce pain, but rather because the specification did not contemplate any method wherein MSCs are the sole agent to be administered. Apparently because it was clear that the specification does not teach that any method wherein MSCs are the sole agent to be administered is supported by the specification.
The present rejection maintains that the specification does not teach that MSCs should be administered as sole agent in the absence of a high specificity cytokine antagonist (HSCA). The relevant teachings of the specification as in publication US 20140199322 are summarized as follows (emphasis added here).
The Abstract summarizes the invention to be described in the specification:
The present invention relates to injecting a high specificity cytokine antagonist into a diseased intervertebral disc.

After a section devoted to background, the specification states in the SUMMARY OF THE INVENTION::
[0028] In accordance with the present invention, the present inventors have developed a method of treating an intervertebral disc in which a high specificity inhibitor of a pro-inflammatory cytokine is administered transdiscally (i.e., the target tissue is a degenerating disc). [0029] There are believed to be several advantages to directly administering these therapeutic inhibitors to a targeted disc over the treatments disclosed by Tobinick and Karppinenen

This idea is continued in the DETAILED DESCRIPTION:
[0046] The present invention is directed to providing directly through a diseased intervertebral disc at least one highly specific cytokine antagonist capable of specifically inhibiting a cytokine (preferably, a pro-inflammatory cytokine) present in the disc.

Paragraphs [0047]-[0099] are devoted to various embodiments of HSCA and formulations such as hydrogels.
In this context otherwise devoted entirely to administration of a HSCA the specification also contemplates therapeutic agents in addition to the HSCA:

[0033] Fourth, since the high specificity antagonist [HSCA] inhibits only the specific cytokine of interest, the HSCA may be combined with other therapeutic agents (such as TGF-, or mesenchymal stem cells) that can also be injected into the disc without reducing the effectiveness of those agents.

[0082] A "hydrogel-HSCA composition" is a suspension of a hydrogel containing desired HSCA… [0083] Although their use is optional in the present invention, the inclusion of hydrogels is highly preferred since they tend to contribute a number of desirable qualities… hydrogels can: [0084] a) house viable cells, such as mesenchymal stems cells

[0100] In accordance with the present invention, there is provided a method of treating degenerative disc disease in an intervertebral disc having a nucleus pulposus, comprising the steps of: [0101] a) administering a highly specific cytokine antagonist into a degenerating disc; and [0102] b) administering a second therapeutic agent in an amount effective to at least partially repair the disc [emphasis added].

Paragraphs [0103-0104] continue with general discussion of second therapeutic agents. In this context, paragraph [0105] begins with teaching other compounds which may be added to the disc include and ends with:
Genetically altered cells and/or other cells may also be included in the matrix of this invention.
Of course [0105] does not mention a HSCA—the entire paragraph is clearly directed to agents that may be included in addition to a HSCA. It would not be reasonable to construe [0105] as contemplating alternatives to HSCA to be administered by themselves. Likewise paragraphs [0106-0110] cannot reasonably interpreted as teaching cells as alternatives to a HSCA, as these paragraphs clearly continue with teaching in reference to the “other cells” of [0105]. 
[0107] In some embodiments, these cells….are taken from a non-disc tissue (and may be mesenchymal stem cells. 

 [0108] Preferably, when viable cells are selected as the second therapeutic substance, the viable cells comprise mesenchymal stem cells (MSCs)…

Subsequent references to “the mesenchymal stems cells” in [0109-0110] clearly refer to the same cells described in [0108], which in turn are the “other cells” of [0105]. 
[0109] In some embodiments, the mesenchymal stems cells are obtained from bone marrow, preferably autologous bone marrow. In others, the mesenchymal stems cells are obtained from adipose tissue, preferably autologous adipose tissue. 

[0110] In some embodiments, the mesenchymal stem cells injected into the disc are provided in an unconcentrated form. In others, they are provided in a concentrated form. When provided in concentrated form, they are preferably uncultured. Uncultured, concentrated MSCs can be readily obtained by centrifugation, filtration, or immuno-absorption. When filtration is selected, the methods disclosed in U.S. Pat. No. 6,049,026 ("Muschler"), the specification of which is incorporated by reference in its entirety, are preferably used. In some preferred embodiments, the matrix used to filter and concentrate the MSCs is also administered into the nucleus pulposus. If this matrix has suitable mechanical properties, it can be used to restore the height of the disc space that was lost during the degradation process.

It is further noted that paragraphs [0111-0112] are devoted to growth factors which are disclosed as second therapeutic agents (see original claims), and paragraph [0113] reiterates that the subject at hand is second therapeutic agents: 
[0113] In some embodiments, platelet concentrate is provided as the second therapeutic agent.

Therefore, the paragraphs that mention cells are continuous with, and surrounded by, paragraphs devoted to second therapeutic agents. There is no indication in [0106-0110] that the subject of discourse has changed to agents that are to be administered in any method that does not also include administration of a HSCA. It is not surprising or significant that these paragraphs do not mention HSCA because their subject matter was set forth in [0105] which is directed to agents that may be included in addition 
In summary, the specification is entirely directed to the administration of a HSCA alone or together with a second therapeutic agent, which may be a growth factor or viable mesenchymal stem cells. This is recognized in the first Factual Finding in the PTAB Decision:
FF1. Appellant “provides] a method of treating degenerative disc disease in an intervertebral disc having a nucleus pulposus, comprising the steps of: (a) administering a highly specific cytokine antagonist [(HSCA)]into a degenerating disc; and (b) administering a second therapeutic agent in an amount effective to at least partially repair the disc'''’ (Spec.100-102 (emphasis added)).

Nevertheless, Applicant argues:
Moreover, Applicant's specification does not support a finding that the inventors contemplated repairing a degenerating intervertebral disc only by administering both viable allogenic mesenchymal stem cells and a cytokine antagonist. Rather, the specification expressly recognizes in paragraphs [0098] and [0099] that, although cytokine antagonists can reduce pain and arrest degradation of the ECM, "at least some of these antagonists do not help repair the damage done by the cytokine to the ECM" (emphases added) and that "there may be a need to provide a therapy that also helps repair the ECM." 

Collectively, the disclosures in paragraphs [0098] through [00104] in Applicant's specification show that the inventors were in possession of repairing disc damage in a degenerating disc by administering an agent other than a HSCA, which can work independently and be administered separately from a HSCA. Such agents include cells, such as MSCs, a disclosed in paragraphs [00105] through [00107] of the specification. 

It is agreed that the specification clearly teaches that a HSCA can reduce pain and arrest ECM degradation and that a second agent, such as mesenchymal stem cells, may complement the HSCA by repairing damage to the ECM to achieve the full desired therapeutic effect. The fact that the specification contemplates a distinct contribution that MSCs can make does not equate to a teaching that MSCs should be administered without also administering a HSCA. Even though MSC are taught to be effective to at least partially repair the disc, they are always taught to be a second therapeutic agent, not a primary agent to be used alone. Applicant’s selected quote illustrates this, “there may be a need to provide a therapy that also helps repair the ECM."
A second Factual Finding of the PTAB Decision is:
FF 2. Appellant discloses that “[i]n some embodiments, the HSCA and second therapeutic agent are administered simultaneously. In others, the HSCA is administered first. In still others, the second therapeutic agent is administered first” (Spec. ^ 104).
Applicant essentially argues that because the second therapeutic agent (MSCs) may administered separately from the first (HSCA), this supports a claim to a method that requires only the administration of MSCs. This conflicts with the plain language of the specification, which does not guide the artisan to select MSCs as a sole agent. Regardless of whether the two agents function independently or they are provided sequentially, the contemplated method always involves administration of two agents, one of which is a HSCA.
All teaching related to mesenchymal stem cells in the specification is made in the context of their use as a second therapeutic agent together with a HSCA. It is further noted that the Examples are prophetic and they do not prophetically teach an embodiment involving administration of cells of any kind. One of skill in the art would not reasonably perceive any intent to administer mesenchymal stem cells in the absence of a HSCA. The concept of administering mesenchymal stem cells as a single agent, as recited in the pending claims, is not present in the specification as filed. Therefore, the claims submitted on 06/15/2016 introduced new matter, and the pending claims 1, 5, 15, 18-20 and 26-29 continue to recite new matter in their present form.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 18-20 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6723335 (Moehlenbruck) taken together with US 6049026 (Muschler; of record).
 Moehlenbruck teaches methods and compositions (living cells) for treating intervertebral disc impairment, and stimulating extracellular matrix production in degenerative disc disease (col 1, para 1-2). The reference teaches that disc regeneration in a patient is promoted by administration of living cells to the three dimensional matrix of nucleus pulposus, wherein the cells can be mesenchymal stem cells from the bone marrow (col 5, lines 5-26; claims 1,3, 5). The reference also teaches that living cells have the inherent capability of synthesizing extracellular matrix molecules (col 5, lines 6-11), thereby teaching that living autologous cells inhibit the degeneration of an extracellular matrix of a nucleus pulposus.
Moehlenbruck does not teach that the mesenchymal stem cells are concentrated by binding to alkaline phosphatase surface antigen or STRO-1 surface antigen, as recited in the claims. Alkaline phosphatase and STRO-1 are well known markers for mesenchymal stem cells, as evidenced in Muschler, which teaches that STRO-1 and antibodies to alkaline phosphatase are suitable affinity reagents to filter and concentrate MSC (col. 4, lines 28-31). Therefore, it would obvious for one of skill in the art prior to the filing of the instant application to concentrate MSC by immunoaffinity to STRO-1 or anti-AP for use in the method of Moehlenbruck. This combination would result in a method having all of the operation steps of the instant claims, which would necessarily produce all of the same effects.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
	
Claims 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 7344716 in view of US 6723335 (Moehlenbruck) and US 6049026 (Muschler). 
Claims 37 and 39 are drawn to treatment methods comprising administration of both a high specificity cytokine antagonist that inhibits tumor necrosis factor-alpha and mesenchymal stem cells to repair an extracellular matrix of a nucleus pulposus of an intervertebral disc having In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In fact, the specification the ‘716 patent suggests that combination, and no restriction requirement was made to preclude Applicant from pursuing claims that additionally recite administration of MSC together with the allowed claims reciting only a HSCA.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL C GAMETT/Primary Examiner
Art Unit 1647